 Case 2:19-cv-12549-MOB-APP ECF No. 1 filed 08/29/19      PageID.1   Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

JADA BRIGGS on Behalf of Herself
and on Behalf of All Others                    Case No. ____________
Similarly Situated
                                               COLLECTIVE ACTION
       Plaintiff(s),                           JURY TRIAL DEMANDED

V.

DEARBORN PANTHEION, LLC,
MARWAN HAIDAR, MELISSA
HASHEM

       Defendants.

             ORIGINAL COLLECTIVE ACTION COMPLAINT

                            I.     SUMMARY

      1.    Defendants Dearborn Pantheion, LLC, d/b/a Pantheion Club and

individual Defendants Marwan Haidar, and Melissa Hashem (hereafter

“Defendants”) required and/or permitted Jada Briggs and others similarly situated

(hereafter “Plaintiff” or “Plaintiffs”) to work as exotic dancers at their adult

entertainment club but refused to compensate them at the applicable minimum wage.

In fact, Defendants refused to compensate them whatsoever for any hours worked.

Plaintiffs’ only compensation was in the form of tips from club patrons, and even

those were partly confiscated by the club.




                                         1
